DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Reply was filed 1 February 2021.  Claims 1-14 are pending.  The amendments have been entered.  The amendments to the claims have made claim 1 broader.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 reads on a neutron source in a container.

Claim Rejections - 35 USC § 112, second paragraph
Claims 2-4 and 6 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 2-4
It is unclear what constitutes an “extracting apparatus”.  It would appear that every container can have material removed therefrom.  That is, a conventional container can be used to remove some material (via an opening) while leaving the remainder material.  Thus, it would appear that every conventional container includes an opening 
Claim 6
Claim 1 indicates that a solution includes the particular isotope.  Thus, the indication in claim 6 that the isotope is a gas is unclear because it would appear that the gas would escape (leave) the solution.

Claim Rejections - 35 USC § 112, fourth paragraph
Claims 6-13 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 6-13
Claim 1 is directed to an apparatus comprising a container and a neutron source.  The container is structurally configured to comprise (contain) a solution.  That is, an intended use of the container is for containing a solution.  However, the container is not limited to only being used to contain a solution.  Nor is the container required to have a solution therein.  Rather, none of the features to a solution, a particular isotope, or a radioisotope is positively recited in claim 1.  Thus, additional details of these non-recited features (in claims 6-13) does not further limit the subject matter of claim 1.
Applicant may cancel these claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 6
As discussed above, an isotope is not positively recited.  Thus, additional details of the isotope does not further limit the subject matter of claim 1.
Claims 7-13
As discussed above, a solution is not positively recited.  Thus, additional details of the solution does not further limit the subject matter of a prior claim.
Claim 13
As discussed above, a particular isotope is not positively recited.  Thus, additional details of the particular isotope does not further limit the subject matter of a prior claim.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown: 
an extracting apparatus (claim 2).
extracting apparatus being an integral part of the apparatus (claim 3).
a portion of the neutron source is situated external to the solution (claim 10).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended 

Claim Rejections - 35 USC § 102
Claims 1, 3, 6-7, 9, and 11-13, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fermi (US 2,206,634).
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Claims 1, 3, 6-7, 9, and 11-13, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boswell (GB 1,349,750).
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Claims 1, 3, 6-7, 9, 11-13, and 14, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wada (US 2007/0160176).
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Claims 1, 3, and 6-13, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by any of Gadalla, Lin, or Law (US 5,208,165).
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Claim Rejections - 35 USC § 103
Claims 2 and 4, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fermi (US 2,206,634) as applied to claim 1 above, and further in view of Welch (US 6,011,825).
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Claims 5 and 8, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fermi (US 2,206,634) as applied to claim 1 above, and further in view of either Sundararao ("Decay Characteristics Of Some Shortlived Radionuclides Produced By Activation Using 252Cf Source", CONF - 760436, Vol. 2 (1976)) or Verma ("Neutron Activation Analysis." Atomic and Nuclear Analytical .
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Claims 1-2, 5-7, 9, and 11-13, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning (US 2,859,095) in view of Sen ("Role of heavy water in biological sciences with an emphasis on thermostabilization of vaccines", Expert review of vaccines 8, no. 11 (2009): 1587-1602).
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that none of Fermi, Boswell, Wada, Gadalla, Lin, or Law “teach a portable neutron source”.  
The examiner disagrees.  Claim 1 includes the phrases “portable neutron source” and “container”.  However, if a container has a neutron source therein, then it would appear that the neutron source has to inherently be “portable” in order for it to be inserted into the container.  The claims recited no distinct “portable” physical structure.
Furthermore, what man-made container isn’t “portable” (i.e., isn’t movable)?  If a container is portable then so is a neutron source located therein, especially since the neutron source would inherently be moved when the container is moved.


Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646